PCIJ_AB_76_PanevezysSaldutiskisRailway_EST_LTU_1939-02-28_ANX_01_NA_NA_FR.txt. 56

ANNEXE

DOCUMENTS SOUMIS A LA COUR

I. — Prices DÉPOSÉES AU NOM DU GOUVERNEMENT ESTONIEN.

Exceptions préliminaires.

10.

TI.

12.

13.

I4.

15.

16.

17.
18.

56

. Riigi Teataja, lisa 1923, n
. Certificat du ministère des Affaires économiques d’Estonie du 10 septembre

A, — Procédure écrite :

. Statuts de la Première Société des Chemins de fer secondaires en Russie

(rédaction de 1898).

. Décret impérial du 21 novembre 1897 concédant à la Première Société des

Chemins de fer secondaires en Russie la construction et l'exploitation du
chemin de fer secondaire à voie étroite de Sventziany à Ponévège.

x

. Décret impérial du 27 juin 1894 concédant à la Première Société des

Chemins de fer secondaires en Russie la construction et l'exploitation du
chemin de fer secondaire de Sventziany.

. Traité de paix entre la Russie et l'Estonie du 2 février 1920 (extrait).
. Règlement provisoire adopté par le Gouvernement de la République esto-

nienne le 7 avril 1920 concernant l'administration des sociétés et compa-
gnies par actions et associations approuvées par le Gouvernement russe.

. Ordonnance adoptée le 1e octobre 1921 par le Gouvernement. de la Répu-

blique estonienne concernant la mainlevée de la curatelle des biens de
sociétés et compagnies par actions.

. Ordonnance du 27 mai 1922 plaçant sous curatelle la Première Société des

Chémins de fer secondaires en Russie.
9 115, p. 1605.

1937. .

Procès-verbal de la seconde assemblée extraordinaire des actionnaires dé
la Première Société des Chemins de fer secondaires en Russie, tenue à
Tallinn le 2 novembre 1923.

Statuts de la société par actions « Première Société des Chemins de fer
secondaires en Russie » (Esimene Juurdeveo Raudteede Selis Venemaal)
(rédaction de 1923).

Loi adoptée par l’Assemblée d'État d’Estonie le 4 août 1923 sur le rachat
des chemins de fer de la Première Société des Chemins de fer secondaires
en Russie.

Loi adoptée par l'Assemblée d’État d’Estonie le 18 décembre 1925, modi-
fiant la loi sur le rachat des chemins de fer de la Première Société des
Chemins de fer secondaires en Russie.

Proposition du ministre des Voies de communication, approuvée par le
chef d’État le 18 juin 1926.

Note de la Direction générale des Chemins de fer de Lettonie, Riga,
29 septembre 1937, n° 004.

Note du secrétaire d’État d’Estonie du 9 octobre 1931.

Note du ministère des Affaires économiques d’Estonie du 18 août 1932.
Lettre du ministére des Communications de Lithuanie du 25 octobre 1933.
57

19.

20.

30.

31.

LS)

A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Avis du Conseil d'État de Lithnanie du 25 janvier 1933 sur les bases
juridiques de la prétention de la société par actions Esimene Juurdeveo
Raudteede Selts Venemaal sur la ligne Panevezys-Saldutiskis.

Conditions de l'émission par la Première Société des Chemins de fer
secondaires en Russie d'obligations pour la construction du chemin de fer
Ponévège-Sventziany.

. Arrêt du Tribunal suprême de Lithuanie du 16/26 mars 1934 dans l'affaire

Jeglinas c/ la Première Société.

. Note du ministre d’Estonie à Kaunas du 3 décembre 1936.

. Note du ministre des Aff. étr. de Lithuanie du 30 décembre 1936.

. Note du ministre d’Estonie à Kaunas du 1¢ février 1937.

. Note du ministre des Aff. étr. de Lithuanie du 5 mai 1937.

. Décret soviétique du 28 juin 1918 concernant la nationalisation des entre-

prises les plus importantes.

. Décret soviétique du 4 septembre 1918 sur la liquidation des chemins de

fer privés.

. Extrait du commentaire de l’article 406 des Lois civiles dans Worms et

Eliachévitch, Lois civiles, II, Moscou, 1913, 167-185.

. Arrêts de la Cour de cassation relatifs à l’article 406 des Lois civiles.

Arrêts de la Cour de cassation relatifs à la compétence des tribunaux dans
les affaires contre |) Administration.
Affaire Jeglinas c/ la Premiére Société des Chemins de fer secondaires en
Russie.

B. — Procédure orale :

. Articles additionnels au Traité de Tartu du 2 février 1920. Traduction

française certifiée conforme.

. Recueil des traités, accords et conventions conclus par la R. S. F. S. R.

avec les États étrangers. (Edition du Commissariat du Peuple aux Aff. étr.;
fasc. I-V, 1922-1923.)

Suite de la procédure.

D

A. — Procédure écrite :

. Loi latvienne du 20 avril 1921 sur les sociétés par actions et par parts.

. Arrêt de la Cour d’appel britannique du 6 mai 1929 dans l'affaire Hoff

Trading Company v. Union Insurance Society and others.

. Procès-verbal de l'assemblée générale extraordinaire des actionnaires de la

Première Société des Chemins de fer secondaires en Russie du 10 mars 1924.

. Règlement du Conseil des Commissaires du Peuple du 4 mars 1919 sur la

liquidation des engagements des entreprises d'État.

. Arrêt de la Cour d'appel de Paris (1ère Chambre) du 15 juin 1937, affaire

Nobel c/ Lessner et autres.

. Arrêt de la Section d’appel du Tribunal mixte de Tanger du 21 mai 1937,

affaire Stella et Johanna Preyer c/ Baron de Nolde.

. Traité de paix entre l’Estonie et la Russie signé à Tartu le 2 février 1920

(art. XI).

. Lettre du professeur Piip, ancien membre de la délégation estonienne à la

Conférence de paix entre l’Estonie et la Russie, ancien ministre des Aff.
étr. d’Estonie, du 2 avril 1938.

. Loi estonienne du 17 mars 1928 sur la restitution des actions remises au

Gouvernement estonien en vertu du Traité de paix entre l’Estonie et la :
Russie (extrait).

. Certificat de la Chambre de Commerce et d'Industrie d’ Estonie du 3r mars

1938.

+ Procès-verbal de la Commission de l'ingénieur en chef Sabalauskas (1927).
58

Les]

A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUT ISKIS

B. — Procédure ovale :

. Lettre adressée, en date du 21 décembre 1938, par la légation d’Estonie

en Lithuanie au Conseil d'administration de l’Esimene Juurdeveo Raud-
teede Selts Venemaal (avec deux annexes).

. Remarques du Gouvernement estonien relatives a l’exploitation du chemin

de fer Panevezys-Saldutiskis et aux dépenses engagées pour sa réorganisa-
tion aprés la.grande guerre et la révolution.

. a) Certificat de dépôt de 10.120 actions de la Première Société émis par

la Swiss Bank Corporation à Londres le 22 juin 1925.

) Pouvoir de ladite banque de la même date.

c) Pouvoir de ladite banque du 3 décembre 1926. afférent à 9.959 actions
de la Première Société en dépôt à cette banque.

a) Certificat de la Lloyd’s Bank à Londres en date du 2 décembre 1926,
relatif au dépôt de. 8.200 actions de la Première Société.

e) Certificat de la même banque de la même date relatif au dépôt de
3.500 actions de la Premièré Société.

. Carte indiquant d’une manière schématique la situation des lignes de voies

ferrées ayant appartenu à la Première Société des Chemins de fer secon-
daires en Russie.

IT. — PIÈCES DEPOSEES AU NOM DU GOUVERNEMENT LITHUANIEN.

‘Exceptions préliminaires.

A. — Pyocédure écrite :

. Décret soviétique du 10 décembre 1921, publié le 28 décembre 1921, sur

les entreprises devenues la propriété de l'État (extrait).

. Décret soviétique du 4 mars 1919 sur la liquidation des devoirs incom-

bant aux entreprises de l'État (extrait).

. Requête du Conseil d'administration de la Première Société des Chemins

de fer secondaires, du 5 mars 1925.

. Mémorandum remis par la Première Société des Chemins de fer secon-

daires le 14 novembre 1931 (extrait).

. Requête du Conseil d'administration de la Première Société des Chemins

de fer secondaires, du 14 novembre 1931.

: Requête du Conseil d'administration de la Première Société des Chemins

de fer secondaires, du 20 mai 1932.

. Requête du Conseil d'administration de la Première Société des Chemins

de fer secondaires, du 15 septembre 1933 (extrait).

. Lettre du ministère des Communications de Lithuanie, du 25 octobre 1933.
. Articles 406 et 408 des lois civiles en vigueur en Lithuanie.
. Interprétation de l’article 406 (extraits du commentaire des lois civiles

rédigé par A. Worms et V. Eljachevitsch, 1913).

. Articles premier et 2 du Code de procédure civile en vigueur en Lithuanie.
. Interprétation des articles premier et 2 du Code de procédure civile en

vigueur en Lithuanie (extraits du commentaire des lois de procédure civile
rédigé par V. Isatchenko).

. Arrêt n° 162, de 1887, du Sénat russe (extrait).

B. — Procédure orale:

— Texte officiel du Traité de paix de Tartu du 2 février 1920.

58
59

A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Suite de la procédure.

A. — Procédure écrite :

. Procès-verbal de l’assemblée extraordinaire des actionnaires de la Première

Société des Chemins de fer secondaires en Russie tenue le 23 novembre
1922.

. Extraits, en traduction française, du jugement dans l'affaire Trading

Company L. and J. Hoff v. Union Insurance Society of Canton Lid. and
C. I. de Rougemont.

: Requête de M. Wolkenstein au procureur du Tribunal de Tallinn-Hapsal.

. Décret du Conseil des Commissaires du Peuple du 15/28 juin 1918.
. Décret du Conseil des Commissaires du Peuple sur la liquidation des

chemins de fer.

. Note du Commissariat du Peuple des Aff. étr. du 14 novembre 1938.

. Calcul des capitaux investis dans le chemin de fer Panevezys-Saldutiskis

de 1919 à 1926.

. Relevé des capitaux investis dans le chemin de fer Panevezys-Saldutiskis

de 1927 à 1937.

. Liste des locomotives en service sur le chemin de fer Panevezys-Saldu-

tiskis.

. Liste des wagons en service sur le chemin de fer Panevezys-Saldutiskis.
. Renseignements sur les transports de service sur le chemin de fer Panevezys-

Saldutiskis et sur le chemin de fer à voie normale destinés à ce chemin
de fer.

. Renseignements sur les recettes provenant du transport de la poste sur le

chemin de fer Panevezys-Saldutiskis jusqu’au 1€! janvier 1938.

. Relevé des recettes et dépenses pour la période de 1919 à 1937 sur le

chemin de fer Panevezys-Saldutiskis.

. Lloyd’s List Law Reports ; vol. 32, n° 9, fasc. du 3 janvier 1920.

B. — Procédure orale:

— Extrait du procès-verbal de la séance de la Commission des jurisconsultes

59

des ministères (de la République de Lithuanie) du 19 novembre 1925.
